Citation Nr: 0823731	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a compensable evaluation for the residuals 
of a corneal abrasion to the right eye.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to February 1969, from January 1991 to September 1991, and 
from November 2002 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 and June 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.

The veteran appeared before the undersigned at the RO for a 
hearing in May 2008.  A transcript of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  A back disability was caused by the veteran's military 
service.

2.  The veteran suffers photophobia, pain, and abnormal field 
vision in the right eye.


CONCLUSION OF LAW

1.  A back disability was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial compensable disability rating 
for residuals of a right eye injury have been met.  38 
U.S.C.A. § 1155 (West Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 
4.84a, Diagnostic Codes 6099-6009, 6099-6081 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. §3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App.247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App.183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App.124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. §3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under §3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. §3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

During the May 2008 hearing before the undersigned, the 
veteran indicated that he injured his spine in August 1991 
when lifting an extremely heavy rucksack into a vehicle.  He 
indicated that he swung the bag over his shoulder and that he 
fell to the ground.  He stated that he thought tests showed 
lumbar strain and said that he suffered severe pain.  The 
veteran had bed rest for a week and two therapy sessions per 
day for 30 days at Walter Reed Army Medical Center (Walter 
Reed).

He testified that the VA examiner indicated a history of 
lumbar strain; however, he said that there was no history of 
pain as he went into the military at age 19 and spent 40 
years with the service.  He stated that he has lifted 
millions of things in the military, but that lifting an 80 lb 
rucksack on his back for many years and sleeping on the 
ground or in cots aggravates the situation.

The veteran further testified that his VA examiner found that 
he had a long-term history of back injury; however, the 
claims file was not made available to the examiner and the 
veteran questions the ability of the examiner to make that 
finding.

The VA examination was conducted in August 2007, with an 
addendum completed in September 2007.  The addendum was 
requested as the claims file was not made available to the 
examiner in August 2007.  During the examination, the veteran 
reported that he has flare-ups once or twice a month that 
last a couple of days.  After a full examination, the 
examiner concluded that with the history available, the 
current findings, and the long term history of back injury, 
that it the back injury has been aggravated by his current 
military service.  The September 2007 addendum indicates that 
low back pain is more likely than not aggravated beyond 
normal aggression by the veteran's period of active duty.  
The examiner further stated that the flare-up reported by the 
veteran caused a temporary aggravation to his condition, but 
did not lead to additional disability.

Another VA examination was conducted in September 2005.  The 
examiner opined that it was his opinion that it was least as 
likely as not that the veteran's spondylolisthesis at L4-5 is 
related to military service as there is documentation in his 
claims file documenting low back issues dating back to 1991.

Based upon the testimony provided, the Board finds that the 
veteran is a credible witness.  Service medical records 
indicate that the veteran injured his low back in August 
1991.  The September 2005 VA examiner opined that it was as 
least as likely as not that the low back disability was 
related to service.

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran as least as 
likely as not incurred a lumbar spine disability as a result 
of his service.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for his lumbar spine 
disability is granted.  The nature and extent of the back 
problem related to service is not before the Board at this 
time. 

II.  Increased Rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

The veteran's service-connected residuals of a corneal 
abrasion to the right eye have been rated by the RO under the 
provisions of Diagnostic Code 6099-6009, indicating an 
unlisted disability rated by analogy to Diagnostic Code 6009 
for an unhealed injury of the eye.  Under this regulatory 
provision, when the disability is in chronic form, it is to 
be rated from 10 to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  Minimum rating 
during active pathology is 10 percent.

In May 2008, the veteran testified before the undersigned and 
indicated that since the injury he has had to wear special 
sunglasses and is very light-sensitive.  He indicated that 
currently has to wear the sunglasses when he is in any kind 
of fluorescent light or when there is light on his right 
side.  He cannot tolerate direct light and cannot go out into 
sunlight without his glasses.

Regarding the pain, he indicated that the right eye 
aggravates him to the point that he has to constantly use 
artificial tears to keep his eye wet.  He indicated that he 
also uses a prescription eye drop four times a day.

He testified that he suffers severe light-sensitivity and 
that he visited VA medical centers 31 times in the past four 
years.  His prescription has changed slightly and he 
indicated that he believes that his photophobia, or eye 
condition, has made his vision worse.  The veteran further 
testified that a retina specialist documented the photophobia 
to the right eye and that he did not have the problem prior 
to deploying to Iraq where he sustained the eye injury.  

The veteran indicated that he suffers pain and discomfort, 
including headaches.  He testified that his right eye is 
sensitive and if he does not wear his special sunglasses, he 
will develop a headache within hours.  He described the pain 
as a straight pain as opposed to throbbing pain.  

The veteran underwent a VA examination in September 2007.  
The veteran reported suffering a corneal abrasion as a result 
of debris falling into the right eye.  The examiner noted 
light sensitivity to the right eye and noted that the veteran 
complained of intermittent pain in the right eye.  

On examination, the veteran's visual acuity for the right 
eye, distance vision, corrected, was 20/25.  The veteran 
indicated that he did not currently experience diplopia but 
that he experienced it after his accident in 2003 and only 
for a short time.  

The examiner stated that the veteran has an unreliable visual 
field in the right eye.  He noted that the veteran exhibited 
a fatigue visual field in the right eye.  No pupollary 
defects or cornea, conjunctiva, anterior chamber, iris, lids, 
or lens defects were noted.  The examiner indicated that both 
eyes appeared healthy stated that no residual effects on the 
right eye as a result of the corneal abrasion were apparent, 
providing evidence against this claim.

At the May 2004 VA exam, the veteran noted that his right eye 
was dry and required eye drops, or artificial tears, to 
relieve his symptoms.  He also reported light sensitivity to 
his right eye.

The veteran's corrected visual acuity in his right eye was 
20/20.  The examiner noted that the veteran displayed a 
fatigue visual field by Goldmann visual field instrument.  
However, he indicated that fatigue visual fields are 
unreliable.  No explanation was provided as to why the 
testing is unreliable or whether the testing is unreliable in 
general or in the veteran's specific case.

The examiner diagnosed the veteran with a healed corneal 
abrasion of the right eye, with no noted residual effects.

VA medical records dated August 2005 indicate that the 
veteran sought treatment after having difficulty focusing his 
right eye for two to three months and for his photophobia.  
He was diagnosed with photophobia of the right eye with an 
unclear etiology.  In October 2005, the veteran had a consult 
with a retina specialist with VA.  Upon examination, the 
specialist indicated that the veteran has photophobia in the 
right eye of unclear etiology.  Also noted was that the 
veteran indicated feeling some symptomatic improvement with 
AT; therefore, lubrication was recommended.

In July 2007, the veteran's diagnosis of photophobia was 
continued, as was the recommendation to continue AT.  Dark 
wrap-around sunglasses were recommended.

In the case, involving subjective symptoms regarding the eye, 
lay evidence must be considered by the Board.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Based upon the evidence 
provided, the Board finds the veteran's testimony credible 
and finds that he is entitled to a compensable rating under 
DC 6099-6009, by analogy, as it appears that the 
symptomatology of his initial eye injury has failed to 
dissipate.  The VA exams indicate that the veteran suffers 
abnormal field vision, photophobia, and pain.  He must wear 
special sunglasses at all times and continually use eye 
drops.  As the veteran's symptoms appear to constitute active 
pathology, the Board finds that the veteran is entitled to 
the minimum rating of 10 percent under DC 6099-6009.  

DC 6080 provides alternative ratings for impairment of field 
vision; however, based upon the diagnosis provided by the VA 
examiners and other medical evidence of record, the Board 
believes that the disability is more accurately considered 
under DC 6099-6009.  

The veteran is not entitled to a greater rating based on 
visual acuity.  The veteran's visual acuity has been examined 
on several occasions during the pendency of this appeal, with 
corrected distance vision being no worse than 20/30 in the 
right eye.  The Rating Schedule provides that where corrected 
vision is 20/40 (6/12) or better, a noncompensable evaluation 
is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6079 
(2007).  For a rating for visual impairment, the best distant 
vision obtainable after the best correction by glasses will 
be the basis of the rating.  38 C.F.R. § 4.75 (2006).  Thus, 
based on the visual acuity, a higher rating is not warranted.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a 10 percent rating.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The veteran was afforded VA 
medical examinations for both disabilities.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for a back disorder is granted.

A 10 percent rating is granted for the residuals of a corneal 
abrasion to the right eye.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


